United States Court of Appeals
                    For the First Circuit


No. 11-9004

                    IN RE PETER J. GOGUEN,

                            Debtor.


                      DAVID M. SHARFARZ,

                          Appellant,

                              v.

                       PETER J. GOGUEN,

                           Appellee.


                         ERRATA SHEET

     The opinion of this Court, issued on August 15, 2012, is
amended as follows:

     On page 14, line 23, delete the second "the" in the phrase
"the very the"